Detailed Action
Summary
1. This office action is in response to the amendment filed on November 23, 2022. 
2. Applicant has canceled claims 8 and 19-20.
3. Applicant has amended claims 1-2, 10 and 16. 
4. Claims 1-7 and 9-18 are pending and has been examined. 
Drawings
5. The drawings submitted on 04/27/2021 are acceptable.
Notice of Pre-AIA  or AIA  status
6. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
7. Applicant’s, filed IDS and amendment claims on 11/23/22. Applicant has incorporated the allowable subject matter of claim 8 into independent claims 1,10 and 16.  However, IDS contains a reference Kim “20130002216”, which reads the previously allowable subject matter of claim 8.  Therefore , the previous office action are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record.
The indicated allowability of claim 8 is withdrawn in view of the newly discovered reference(s) to Kim “20130002216” Rejections based on the newly cited reference(s) follow.
Claim Rejections - 35 USC § 103
8. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 10-13 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over “Sambucco “10254778”  in view of Kim “20130002216”
In re to claim 1, Sambucco discloses a semiconductor regulator (Figs.1-7 shows a low dropout (LDO) linear voltage regulator) comprising: an input node (Fig.5 shows an input source Vin coupled 102); an output node (Vout coupled to 104); a power transistor (P1) having a first conduction terminal coupled to the input node (source of P1 coupled to 102), a second conduction terminal coupled to the output node (drain of P1 coupled to node 104) and a control terminal (gate of P1), the power transistor  (P1) being configured to: 
receive, over the control terminal (gate of P1 configured to receive signal from compensation network 530), a signal generated by an operational amplifier (error amplifier 110 generating signal) for driving the power transistor (signal output from compensation network 530); and 
provide an output voltage over the output node (Vout at node 104); 
and an active compensation circuit (compensation network 530) coupled to the control terminal of the power transistor (gate of P1 configured to receive signal from compensation network 530) and configured to present a variable value equivalent capacitance (compensation capacitor C.sub.COMP)  and a variable value equivalent resistance (variable resistor 340) to compensate the output voltage provided on the output node (Compensation circuits, compensated voltage regulators, and methods are provided for stabilizing voltage regulators, see abstract), wherein the operational amplifier, the variable value equivalent capacitance, the variable value equivalent resistance and the power transistor are all on the same semiconductor substrate.
Samucco discloses amplifier, the variable value equivalent capacitance, the variable value equivalent resistance and the power transistor but fails having are all on the same semiconductor substrate.
However, Kim discloses a power supply module and a power supply method corresponding to an electronic device (Fig. 1,2 and 6) having  amplifier, the variable value equivalent capacitance, the variable value equivalent resistance and the power transistor but fails having are all on the same semiconductor substrate (FIGS. 1, 2 and 6, they may be integrated into a single semiconductor substrate and thus implemented in a single device , see parg.0081,0016 and claim 8) .
Therefore, it would have been obvious to one of ordinary skilled person in the art before the effective filing date of the claim invention to modify low dropout (LDO) linear voltage regulator of Sambucco to include amplifier, the variable value equivalent capacitance, the variable value equivalent resistance and the power transistor but fails having are all on the same semiconductor substrate as taught by Kim because having all on the same semiconductor become much cheaper, less space and easy for maintenance, thus improve the efficiency of the LDO. 
In re to claim 2, Sambucco discloses (Figs.1-7), wherein the operational amplifier (an error amplifier 110) has a first input configured to receive a reference voltage (Vref), a second input configured to receive the output voltage (non-inverting terminal is configured to (R1&R2) to receive a voltage from Vout) and an output (Vout), 
wherein the operational amplifier (error amplifier 110) )is configured to compare the reference voltage (Vref) and the output voltage (Vout) , generate the signal for driving the power transistor (P1) based on comparing the reference voltage (Vref) and the output voltage (Vout) and output the signal for driving the power transistor (P1).  
In re to claim 3, Sambucco discloses (Figs.1-7), wherein the active compensation circuit (compensation network 530) includes : a mirror transistor (P2) having a first conduction terminal coupled to the first conduction terminal of the power transistor (source terminal of P2 is coupled to source terminal of P1) and a control terminal coupled to the control terminal of the power transistor (gate terminal of P1 is coupled to the gated terminal of P1), wherein the mirror transistor (P2)  has a second conduction terminal (drain terminal of P2 is coupled to current sink 352 and drain terminal of N1).  
In re to claim 10, Sambucco discloses a method (Figs.1-7 shows a method of a low dropout (LDO) linear voltage regulator coupled to a compensation control circuit and configured to adjust a frequency, at which a zero is generated, and cause the generated zero to track with the non-dominant pole.), comprising: presenting, by an active compensation circuit (Fig.5 shows compensation network 530), a variable value equivalent capacitance (Fig.5 shows compensation capacitor C.sub.COMP)  and a variable value equivalent resistance (variable resistor 340); outputting, by an operational amplifier (error amplifier 110 generating signal), a signal for driving a power transistor power transistor P1) ; compensating the signal for driving the power transistor (compensation network 530 is configured to output a compensation signal to drive power transistor P1) using the variable value equivalent capacitance (compensation capacitor C.sub.COMP)  and the variable value equivalent resistance (variable resistor 340); receiving, by the power transistor (P1 is configured to receive signal from compensation circuit 530 ) , the signal for driving the power transistor (compensation network 530 is configured to output a compensation signal to drive power transistor P1); and providing, by the power transistor (P1) , an output voltage (Vout), wherein the operational amplifier, the variable value equivalent capacitance, the variable value equivalent resistance and the power transistor are all on the same semiconductor substrate.
Samucco discloses amplifier, the variable value equivalent capacitance, the variable value equivalent resistance and the power transistor but fails having are all on the same semiconductor substrate.
However, Kim discloses a power supply module and a power supply method corresponding to an electronic device (Fig. 1,2 and 6) having  amplifier, the variable value equivalent capacitance, the variable value equivalent resistance and the power transistor but fails having are all on the same semiconductor substrate (FIGS. 1, 2 and 6, but they may be integrated into a single semiconductor substrate and thus implemented in a single device , see parg.0081,0016 and claim 8) .
Therefore, it would have been obvious to one of ordinary skilled person in the art before the effective filing date of the claim invention to modify low dropout (LDO) linear voltage regulator of Sambucco to include amplifier, the variable value equivalent capacitance, the variable value equivalent resistance and the power transistor but fails having are all on the same semiconductor substrate as taught by Kim because having all on the same semiconductor become much cheaper, less space and easy for maintenance, thus improve the efficiency of the LDO. 
In re to claim 11, Sambucco discloses (Figs. 1-7), comprising: comparing (an error amplifier 110) the output voltage (Vout) to a reference voltage (Vref); and generating the signal for driving the power transistor based on comparing the output voltage (Vout)  to the reference voltage (Vref. Compensation circuit coupled to error amplifier to adjust the signal and drive the signal to P1 based on Vref and Vout) .
 In re to claim 12, Sambucco discloses (Figs.1-7), comprising: mirroring (P2) a current flowing through the power transistor (transistor P1 and P2 are coupled as a current mirror and the current flowing P2 through the power transistor P1) ; and generating a sensed current (see Col. 13 pargarg. 4 lines 30-40 and claim 4 ). 
In re to claim 13, Sambucco discloses (Figs.1-7), comprising: adding a first current (input biasing current sink 352) to the sensed current (current pass thru transistor P2) to generate a compensation current (current flowing into current mirror M2. See col. 11 parag.3 lines 31-39 and Fig. 4B) ; and 14compensating the signal for driving the power transistor based on the compensation current (Compensation circuit coupled to error amplifier to adjust the signal and drive the signal to P1 based on Vref and Vout) .
In re to claim 16, Sambucco discloses a system (Figs.1-7 shows a method and system of a low dropout (LDO) linear voltage regulator coupled to a compensation control circuit and configured to adjust a frequency, at which a zero is generated, and cause the generated zero to track with the non-dominant pole), comprising: an operational amplifier (error amplifier 110 ) configured to: receive an output voltage (Vout) and a reference voltage (Vref); compare  the output voltage to the reference voltage (error amplifier 110  is comparing Vout and Vref);  and 
generate a driving signal based on comparing the output voltage to the reference voltage (error amplifier 100 is configured to generated signal to the compensation network 530  and compensation network 530   is configured to adjust output signal of compensation signal to drive power transistor P1); a power transistor (P1) configured to: receive the driving signal (compensation signal to drive power transistor P1); and provide the output voltage (Vout) based on the driving signal (compensation signal) ; and
an active compensation circuit (compensation network 530)  configured to: present variable value equivalent capacitance  (compensation capacitor C.sub.COMP)  and a variable value equivalent resistance (variable resistor 340); and compensate the power transistor (compensation signal to drive power transistor P1) based on the variable value equivalent capacitance and the variable value equivalent resistance (compensation network 530 comprises a compensation capacitor C.sub.COMP and variable resistor 340 to generated a compensation signal), wherein the operational amplifier, the variable value equivalent capacitance, the variable value equivalent resistance and the power transistor are all on the same semiconductor substrate. 
Samucco discloses amplifier, the variable value equivalent capacitance, the variable value equivalent resistance and the power transistor but fails having are all on the same semiconductor substrate.
However, Kim discloses a power supply module and a power supply method corresponding to an electronic device (Fig. 1,2 and 6) having  amplifier, the variable value equivalent capacitance, the variable value equivalent resistance and the power transistor but fails having are all on the same semiconductor substrate (FIGS. 1, 2 and 6, but they may be integrated into a single semiconductor substrate and thus implemented in a single device , see parg.0081,0016 and claim 8) .
Therefore, it would have been obvious to one of ordinary skilled person in the art before the effective filing date of the claim invention to modify low dropout (LDO) linear voltage regulator of Sambucco to include amplifier, the variable value equivalent capacitance, the variable value equivalent resistance and the power transistor but fails having are all on the same semiconductor substrate as taught by Kim because having all on the same semiconductor become much cheaper, less space and easy for maintenance, thus improve the efficiency of the LDO. 
 In re to claim 17, Sambucco discloses (Figs.1-7), wherein the active compensation circuit (compensation network 530)  includes : a mirror transistor (P2) configured to mirror a current flowing through the power transistor (transistor P1 and P2 are coupled as a current mirror and the current flowing P2 through the power transistor P1)  .  
Allowable Subject Matter
9. Claims 4-7, 9,14-15 and 18 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter: 
In re to claim 4, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “wherein the active compensation circuit includes: 12a first compensation stage including first and second compensation transistors in a current mirror configuration and a current source; and a second compensation stage including third and fourth compensation transistors in a current mirror configuration and a compensation capacitance ”.
In re to claim 14, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “wherein the variable value equivalent capacitance is a 1 + K multiple of a compensation capacitance of the active compensation circuit and K is a ratio of a transconductance of a first compensation transistor of the active compensation circuit to a transconductance of a second compensation transistor of the active compensation circuit.   ”.
In re to claim 18, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “wherein the active compensation circuit includes: a first compensation stage including first and second compensation transistors in a current mirror configuration and a current source; and a second compensation stage including third and fourth compensation transistors in a current mirror configuration and a compensation capacitance ”.
In re to claims 5-7 and 9, claims 5-9 and 9 depend from claim 4, thus are also objected for the same reasons provided above. 
In re to claim 15, claim 15 depend from claim 14, thus are also objected for the same reasons provided above. 
Conclusion 
10. Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on IDS filed on 09/19/2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sisay Tiku whose telephone number is (571) 272-6898. The examiner can normally be reached on Monday to Friday between 8:30AM-5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran, Thienvu Vu can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/SISAY G TIKU/Primary Examiner, Art Unit 2839